—Order, Supreme Court, New York County (David Saxe, J.), entered May 31, 1995, which granted defendant’s motion to dismiss this action seeking to invalidate the parties’ foreign divorce, unanimously affirmed, without costs.
Plaintiffs allegations are insufficiently particularized to support a claim that the parties’ Mexican divorce, obtained over 25 years ago, was the product of fraud, coercion, oppression, or was offensive to New York public policy (see, Matter of Gotlib v Ratsutsky, 83 NY2d 696). Concur — Rosenberger, J. P., Ellerin, Kupferman, Nardelli and Mazzarelli, JJ.